Citation Nr: 0803019	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-35 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The appellant had military service in the Air Force Reserve, 
with certified periods of active duty from April 1974 to 
February 1975, September 1990 to July 1991, and August to 
December 1997.  However, the record indicates he has had 
other periods of active duty that have not been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied the claim.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the appellant's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that the appellant's cardiovascular 
disorder has been attributed to the known clinical diagnosis 
of cardiomyopathy.

3.  The competent medical evidence does not reflect that the 
appellant experienced acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during or as a result 
of inactive duty training.

4.  The preponderance of the evidence is against a finding 
that the appellant's cardiomyopathy was incurred or 
aggravated by his military service.




CONCLUSION OF LAW

Service connection is not warranted for a cardiovascular 
disorder, to include as due to an undiagnosed illness.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the appellant 
was sent pre-adjudication notice by letters dated in November 
2004, which is clearly prior to the February 2005 rating 
decision that is the subject of this appeal.  Taken together, 
these letters informed the appellant of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the appellant to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that the notice provided to the 
appellant with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the appellant has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder.  He has had the opportunity to present evidence and 
argument in support of his claim, to include at the July 2006 
hearing.  Nothing indicates that the appellant has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded a VA 
examination in December 2004.  

The Board acknowledges that not all of the appellant's 
service medical records appear to be on file.  In such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski , 1 Vet. App. 365, 367 
(1991).  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease).

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the appellant 
was disabled from an injury incurred in the line of duty 
during such training; service connection is granted only for 
injuries, not diseases, incurred during inactive duty 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see 
also VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 
Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, 
in this case the competent medical evidence reflects that the 
appellant's cardiovascular disorder has been attributed to a 
known clinical diagnosis, specifically cardiomyopathy.  
Therefore, the statutory and regulatory provisions regarding 
undiagnosed illnesses are not for application in the instant 
case.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a cardiovascular disorder.

Initially, the Board observes that in cases involving 
inactive duty training, service connection can only be 
established for a cardiovascular disorder when there is 
evidence of an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
See 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6.  Here, a thorough review of the service medical 
records does not reflect that the appellant experienced acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident during or as a result of inactive duty training.  
Consequently, service connection cannot be established for a 
cardiovascular disorder incurred during inactive duty 
training.

The appellant essentially contends that the first indication 
of his cardiovascular disorder was in 1991 when he had an 
abnormal EKG.  However, he acknowledged at his July 2006 
hearing that he was first told in 1994 by a physician that 
the 1991 EKG had been abnormal.  The Court has held that a 
lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony is 
not entitled to probative value in the instant case.  

The Board further notes that a thorough review of the 
competent medical evidence on file does not indicate the 
appellant had an abnormal EKG in 1991.  In fact, a June 1991 
dental record indicates he reported he did not have a heart 
disorder.  Further, the first reference to such a disorder 
appears to be records dated in 1996.  Although there are 
references to his being diagnosed with the disorder in 1994, 
this was still not during a period of active service.  
Moreover, as it was more than 1 year after his September 1990 
to July 1991 period of active service, he is not entitled to 
a grant of service connection for a chronic disease pursuant 
to the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309(a).

The Board acknowledges that the December 2004 VA examination 
included a notation that the appellant's medical history 
included being diagnosed with cardiomyopathy in 1992 and 
related its onset to service.  However, even though the 
examiner indicated that the claims folder had been reviewed, 
this notation appears to be based on the appellant's own 
reported history because, as detailed above, no medical 
record is on file which supports this conclusion.  Simply 
put, there is no relevant complaint or clinical finding for a 
clinician to link the claimed disability to the appellant's 
military service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Therefore, both the 
December 2004 VA examiner's opinion, as well as any medical 
opinion relating the appellant's current cardiovascular 
disorder to service, is not entitled to probative value as it 
is not supported by the confirmed history as documented in 
the claims folder.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a cardiovascular disorder.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


